Citation Nr: 1506612	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-06 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION


The Veteran served on active duty from January 1981 to January 1985.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that denied entitlement to an increased (compensable) rating for bilateral hearing loss.  

In January 2011, the Veteran appeared at a hearing before the undersigned.  In October 2011, the Board issued a decision that denied the appeal.  

In October 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board.  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  As such, in June 2014, the Board vacated the October 2011 decision.

In December 2014, the Veteran testified at an additional hearing before the undersigned.  A transcript of these proceedings has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the December 2014 Board hearing, the Veteran testified that his hearing had been worsening consistently every year.  His last VA examination for hearing loss was in March 2011.  Given the evidence of worsening he is entitled to a new VA examination in order to determine the current level of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In addition, the Board notes that the Veteran indicated in his testimony that his hearing loss condition has had a significant and adverse effect on his employability.  He indicated that his hearing loss caused him to lose sales and eventually lose his job, as he could not hear the customers adequately and his sales were referred to another salesperson.  Based on the Veteran's testimony, the Board finds that referral for extraschedular consideration is warranted. See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  

Accordingly, the case is REMANDED for the following:

1.  Invite the Veteran to complete a formal application

Schedule the Veteran for a VA examination to determine the current severity of his service-connected hearing loss.  The examiner should note that the claims folder was reviewed.  

The examiner should fully describe any functional effects associated with the Veteran's hearing disability and the impact of his hearing loss disability employment including an opinion as to whether the hearing loss disability and tinnitus would prevent the Veteran from engaging in his former employment in sales.  

2.  Forward the Veteran's claim to the Director, Compensation and Pension Service (C&P), for extraschedular consideration of his service-connected hearing loss disability pursuant to 38 C.F.R. § 3.321(b) (2014); and if there are any periods during the appeal period when the Veteran was unemployed and did not meet the percentage requirements for TDIU; ask the director of C&P to adjudicate entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(b) (2014). 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

